EXHIBIT 10.4
 


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED AGREEMENT is made and entered into effective as of
March 26, 2014 by and between AntriaBio, Inc. a Delaware corporation, having an
address of 890 Santa Cruz Avenue, Menlo Park, CA 94025 ("AntriaBio" or the
“Company”), and Nevan Elam (the “Executive”).  This agreement amends and
replaces the Employment Agreement entered into on June 18, 2012 between the
Company and the Executive (the “Original Agreement”) in its entirety.


In consideration of the mutual promises, terms, provisions and conditions set
forth in this Agreement, the parties hereby agree as follows:


 
1.
Employment. Subject to the terms and conditions set forth in this Agreement, the
Company hereby offers and the Executive hereby accepts employment.



 
2.
Term. The Executive’s employment hereunder shall commence effective as of March
26, 2014, (the “Effective Date”) and shall continue until terminated on the
terms and conditions set forth herein. The Term of this Agreement is hereafter
referred to as “the term of this Agreement” or “the term hereof.”



 
 
3.
Capacity and Performance.



(a)           During the term hereof, the Executive shall serve as the President
and Chief Executive Officer of the Company. So long as Executive remains the
Chief Executive Officer of the Company, the Company will recommend to its
stockholders that Executive be elected to the Board of Directors of the Company
(the “Board”) at each meeting of stockholders or in connection with each action
by written consent pursuant to which Executive may be elected.


(i)           As of the Effective Date, the Executive will be engaged with the
Company on a full time basis; provided, that through December 31, 2014,
Executive shall continue to provide services to the Konus Advisory Group, Inc.,
provided, further that  such services not adversely impact Executive’s
commitment to the Company hereunder.


(ii)           Executive shall have all powers and duties consistent with his
position, subject to the direction and control of the Board and shall perform
such other duties and responsibilities on behalf of the Company as may
reasonably be designated from time to time by the Board. The Executive shall
require the approval of the Board to pursue or enter into any transaction or
group of related transactions that are not in the ordinary course of business
and would be material to the Company.


(b)           During the term hereof, the Executive shall devote sufficient time
and his best efforts, business judgment, skill and knowledge to the advancement
of the business and interests of the Company and to the discharge of his duties
and responsibilities hereunder. The Executive shall comply with all written
policies of the

 
 

--------------------------------------------------------------------------------

 
 
 
Company in effect from time to time and shall observe and implement those
resolutions and directives of the Board as made or issued from time to time. The
Executive agrees that under no circumstances shall he undertake any other form
of employment or consulting that would conflict with the interests of the
Company.
 
4.           Compensation and Benefits. As compensation for all services
performed by the Executive hereunder during the term hereof, and subject to
performance of the Executive’s duties and obligations pursuant to this
Agreement:


(a)           Base Salary. From the Effective Date, the Company shall pay the
Executive a base salary of Three Hundred and Ninety Thousand Dollars ($390,000)
per annum, beginning on the Effective Date (the “Base Salary”), payable in
accordance with the payroll practices of the Company for its executives, but no
less than once per each month.


(b)           Bonus. During the term hereof, the Executive shall have the
opportunity to earn an annual performance bonus with a target equal to 50% of
the Executive’s salary (“Target Bonus”) based upon performance criteria set by
the Board in its sole discretion on an annual basis, it being understood and
agreed that notwithstanding the Target Bonus, there shall be no minimum or
maximum with respect to any potential annual bonus. The Board shall conduct a
performance review of the Executive at least once a year on or prior to February
1 of each year, commencing in 2015. The Company may, from time to time, pay such
other bonus or bonuses to the Executive as the Board or a compensation committee
of the Board, in its sole discretion, deems appropriate. In order to receive the
annual performance bonus, the Executive must continue to be employed by the
Company through the end of the period with respect to which the annual
performance bonus has been earned. The annual performance bonus will be paid to
the Executive at such time as bonuses for the applicable period are regularly
paid to senior executives of the Company; provided, however, in no event will
the annual performance bonus be paid later than February 28 of the following
calendar year.


(d)           Equity Incentives. As part of the Original Agreement, the
Executive received options to purchase 3,500,000 shares of common stock of the
Company at an exercise price of $0.75 per share (the “Stock Options”). The Stock
Options remain in full force and effect.  The Executive shall be eligible to
participate in the Company’s equity incentive plans, if any, and any options or
restricted stock granted under such plan shall be deemed to be Stock Options for
purpose of this Agreement.  In addition, Executive shall be eligible to
participate in the Company’s Restricted Stock Unit Plan, if any.  Nothing
contained herein shall be construed to limit the Company’s ability to amend,
suspend, or terminate any equity incentive plan at any time without providing
Executive notice, and the right to do so is expressly reserved.


(e)           Vacations. During the term hereof, the Executive shall be entitled
to four (4) weeks of vacation per annum, to be taken at such times and intervals
as shall be

 
 

--------------------------------------------------------------------------------

 



 
determined by the Executive and subject to the reasonable business needs of the
Company. Vacation time shall not cumulate from year to year.


(f)           Employee Benefits. During the term hereof, Executive shall be
entitled to participate in health, dental, life insurance, retirement, and other
benefits (“Benefits”) provided generally to similarly situated employees of the
Company; provided, that, for the 2014 calendar year, the Company shall reimburse
Executive $1,500 per month in lieu of such Benefits. Such participation shall be
subject to (i) the terms of the applicable plan documents, (ii) generally
applicable Company policies and (iii) the discretion of the Board or any
administrative or other committee provided for in or contemplated by such
plan.  Nothing contained herein shall be construed to limit the Company’s
ability to amend, suspend, or terminate any employee benefit plan or policy at
any time without providing Executive notice, and the right to do so is expressly
reserved.  Company shall pay all premiums for a Directors and Officers liability
insurance policy that covers the Executive.


(g)           Business Expenses. The Company shall pay or reimburse the
Executive for all reasonable business expenses incurred or paid by the Executive
in the performance of his duties and responsibilities hereunder, subject to any
maximum annual limit and other restrictions on such expenses set by the Board
for senior executives of the Company, and to such reasonable substantiation and
documentation as may be specified by the Company from time to time.


5.           Termination of Employment. Executive’s employment hereunder may
terminate as set forth below.


(a)           Death. In the event of the Executive’s death during the term
hereof, the Executive’s employment hereunder shall immediately terminate.  In
that event, the Company shall pay to the Executive’s designated beneficiary or,
if no beneficiary has been designated by the Executive, to his estate, any
earned and unpaid Base Salary through the date of termination plus an amount
equal to his annual Target Bonus. The Company shall have no further obligation
or liability to the Executive or his estate.


(b)           Disability.  In the event that the Executive becomes disabled
during his employment hereunder through any illness, injury, accident or
condition of either a physical or psychological nature and, as a result, is
unable to perform the essential functions of his position hereunder, with or
without reasonable accommodation, for at least eighty (80) days during any
period of one-hundred eighty (180) consecutive calendar days, the Company may
terminate the Executive’s employment with thirty (30) day written notice.  In
that event, the Company shall pay to the Executive, any earned and unpaid Base
Salary and his pro-rated annual Target Bonus through the date of termination.
The Company shall have no further obligation or liability to the Executive.





 
 

--------------------------------------------------------------------------------

 



 
(c)           By the Company for Cause.  Employment with the Company is not for
a specific term and can be terminated by the Executive or by the Company or its
successors at any time for any reason, with or without Cause, subject to the
following terms.  As used herein, “Cause” shall mean (i) any act that materially
violates this agreement or the employment policies of the Company, (ii) any
willful misconduct by Executive that may result in material harm to the Company
or its employees, consultants or directors,  (iii) misappropriation (or
attempted misappropriation) by Executive of any assets or business opportunities
of the Company, (iv) embezzlement or fraud committed (or attempted) by
Executive, or at his direction, (v) Executive’s conviction of, indictment for,
or pleading “guilty” or “ no contest” to, (x) a felony or (y) any other criminal
charge that has a material adverse impact on the performance of Executive’s
duties to the Company or otherwise result in material injury to the reputation
or business of the Company. Upon the giving of notice of termination of the
Executive’s employment hereunder for Cause, the Company shall not have any
further obligation or liability to the Executive, other than for Base Salary
earned and unpaid through the date of termination. Any unvested stock options
shall be forfeited and vested stock options not exercised prior to termination
shall expire and no longer be exercisable.


(d)           By the Company without Cause. The Company may terminate the
Executive’s employment hereunder without Cause at any time upon fourteen (14)
days advance written notice.


(e)           By the Executive. The Executive may terminate his employment,
without cause or with Good Reason, at any time upon at least thirty (30) days’
advance written notice to the Company.  The term “Good Reason” shall mean a
material reduction in Executive’s duties or material reduction in compensation,
except for a reduction in compensation that affects all members of management on
the same percentage basis.
 
(f)           Change of Control.  If the Company terminates the Executive within
twelve (12) months following a Change of Control or if Executive terminates for
Good Reason within twelve (12) months following a Change of Control, in addition
to the Severance Benefits specified in Section 4(g)(i)(A) and (C) below, all
Stock Options that are subject to vesting shall have the vesting accelerate and
become fully vested, any shares of capital stock of the Company that are subject
to a right of repurchase shall have such right of repurchase lapse and units
then held by the Executive pursuant to a restricted stock unit plan shall
immediately vest and become exercisable.   “Change in Control” means an event or
occurrence set forth in any one or more of subsections below (including an event
or occurrence that constitutes a Change in Control under one of such subsections
but is specifically exempted from another such subsection):
 
(i)           the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (an “Acquiring Person”) of beneficial ownership
of any capital stock of the Company if, after such acquisition, such Acquiring
Person beneficially owns (within the meaning of Rule 13d-3
 

 
 

--------------------------------------------------------------------------------

 
 
promulgated under the Exchange Act) 50% or more of either (i) the
then-outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock") or (ii) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company or (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or
 
(ii)           the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively.


(g)           Severance Benefits.


(i)           In the event that the Company terminates the Executive’s
employment without Cause (as defined above subject to the terms and conditions
of this Section 5(g)) or Executive terminates his employment for Good Reason,
(A) the Company will pay an amount equal to the Base Salary plus the annual
Target Bonus as severance on a monthly basis to the Executive and will provide
the continuation of the benefits set forth in Section 4(e) for a period of
twelve months (the “Severance Period”) following Executive’s termination, (B)
any Stock Options that are subject to vesting shall have vesting accelerated
with respect to the number of shares that would have vested during the Severance
Period if Executive had remained employed by the Company during such period (and
any shares of capital stock of the Company that are subject to a right of
repurchase shall have such right of repurchase lapse with respect to the number
of shares that would have lapsed during the Severance Period if Executive had
remained employed by the Company during such period), and (C) accrued and unused
vacation at the time of termination up to a maximum of four weeks shall be paid
to Executive.


(ii)           The severance amount and benefits continuation set forth in
Section 5(f)(i) are referred to herein as the “Severance Benefits.” The

 
 

--------------------------------------------------------------------------------

 
 
 
continuation of any group health plan benefits shall be to the extent authorized
by and consistent with 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”),
with the cost of the regular employer portion of the premium for such benefits
paid by the Company. The Executive’s right to receive Severance Benefits under
Subsection 5(f)(i) is conditioned upon (x) the Executive’s prior execution and
delivery to the Company of a reasonably satisfactory general release of any and
all claims and causes of action of the Executive against the Company and its
officers and directors, excepting only the right to any compensation, benefits
and/or reimbursable expenses due and unpaid under Sections 4 and/or 5(f)(i) of
this Agreement, and (y) the Executive’s continued performance of those
obligations hereunder that continue by their express terms after the termination
of his employment, including without limitation those set forth in Sections 8.
Any Severance Benefits to be paid hereunder shall be payable in accordance with
the payroll practices of the Company for its executives generally as in effect
from time to time, and subject to all required withholding of taxes.
 
6.           Effect of Termination. Upon termination of this Agreement, all
obligations and provisions of this Agreement shall terminate except with respect
to any accrued and unpaid monetary obligations and vesting acceleration
provisions and except for the provisions of Section 7 through (and inclusive of)
20 hereof.


7.           Confidential Information; Assignment of Inventions.


(a)           The Executive acknowledges that the Company and its Affiliates
will continually develop Confidential Information and Proprietary Information
(as defined below), that the Executive may develop Confidential Information and
Proprietary Information for the Company or its Affiliates, and that the
Executive may learn of Confidential Information and Proprietary Information
during the course of his employment with the Company. The Executive agrees that,
except as required for the proper performance of his duties for the Company, he
will not, directly or indirectly, use or disclose any Confidential Information
or Proprietary Information. The Executive understands and agrees that this
restriction will continue to apply after his employment terminates, regardless
of the reason for termination.


(b)           The Executive agrees that all Confidential Information and
Proprietary Information, including, without limitation all work products,
inventions methods, processes, designs, software, apparatuses, compositions of
matter, procedures, improvements, property, data documentation, information or
materials that the Executive, jointly or separately prepared, conceived,
discovered, reduced to practice, developed or created during, in connection
with, for the purpose of, related to, or as a result of his employment with the
Company, and/or to which he has access as a result of his employment with the
Company (collectively, the “Inventions”) is and shall remain the sole and
exclusive property of the Company.

 
 

--------------------------------------------------------------------------------

 



 
(c)           The Executive by his signature on this Agreement unconditionally
and irrevocably transfers and assigns to the Company all rights, title and
interest in the Inventions (as defined above, including all patent, copyright,
trade secret and any other intellectual property rights therein) and will take
any steps and execute any further documentation from time to time reasonably
necessary to effect such assignment free of charge to the Company. The Executive
will further execute, upon request, whether during, or after the termination of,
his employment with the Company, any and all applications for patents,
assignments and other papers, which the Company may deem necessary or
appropriate for securing such Inventions for the Company.


(d)           Except as required for the proper performance of his duties, the
Executive will not copy any and all papers, documents, drawings, systems, data
bases, memoranda, notes, plans, records, reports files, data (including original
data), disks, electronic media etc. containing Confidential Information or
Proprietary Information (“Documents”) or remove any Documents, or copies, from
Company premises. The Executive will return to the Company immediately after his
employment terminates, and at such other times as may be specified by the
Company, all Documents and copies and all other property of the Company and its
Affiliates then in his possession or control.



8.           Enforcement of Covenants. The Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him pursuant to Section 7 hereof. The
Executive acknowledges that the covenants contained in Section 7 are reasonably
necessary to protect the goodwill of the Company that is its exclusive property.
The Executive further acknowledges and agrees that, were he to breach any of the
covenants contained in Section 7 hereof, the damage would be irreparable. The
Executive therefore agrees that the Company, in addition to any other remedies
available to it, shall be entitled to preliminary and permanent injunctive
relief against any breach or threatened breach by the Executive of any of said
covenants, without having to post bond.


9.           Conflicting Agreements. The Executive hereby represents and
warrants that the execution of this Agreement and the performance of his
obligations hereunder will not breach or be in conflict with any other agreement
to which the Executive is a party or is bound and that the Executive is not
subject to any covenants against competition or similar covenants that would
affect the performance of his obligations hereunder. The Executive will not
disclose to or use any confidential or proprietary information of a third party
without such party’s consent.


10.           Definitions. Words or phrases which are initially capitalized or
are within quotation marks shall have the meanings provided in this Section 13
and as provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:

 
 

--------------------------------------------------------------------------------

 



 
(a)           “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority or equity interest.



(b)           “Confidential Information” means any and all information,
inventions, discoveries, ideas, writings, communications, research, engineering
methods, developments in chemistry, manufacturing information, practices,
processes, systems, technical and scientific information, formulae, designs,
concepts, products, trade secrets, projects, improvements and developments that
relate to the business of the Company or any Affiliate and are not generally
known by others, including but not limited to (i) products and services,
technical data, methods and processes, (ii) marketing activities and strategic
plans, (iii) financial information, costs and sources of supply, (iv) the
identity and special needs of customers and prospective customers and vendors
and prospective vendors, and (v) the people and organizations with whom the
Company or any Affiliate has or plans to have business relationships and those
relationships. Confidential Information also includes such information that the
Company or any Affiliate may receive or has received belonging to customers or
others who do business with the Company or any Affiliate and any publication or
literary creation of the Executive, developed in whole or in part while the
Executive is employed by the Company, in whatever form published the content of
which, in whole or in part, relates to the business of the Company or any
Affiliate. Confidential Information shall not include any information or
materials that Executive can prove by written evidence (i) is or becomes
publicly known through lawful means and without breach of this Agreement by
Executive; (ii) was rightfully in Executive’s possession or part of Executive’s
general knowledge prior to the Effective Date; or (iii) is disclosed to
Executive without confidential or proprietary restrictions by a third party who
rightfully possesses the information or materials without confidential or
proprietary restrictions.


(c)           “Person” means an individual, a corporation, an association, a
partnership, an estate, a trust and any other entity or organization.


(d)           “Proprietary Information” means any and all intellectual property
subject to protection under applicable copyright, trademark, trade secret or
patent laws if such property is similar in any material respect with the
products and services offered by the Company or any Affiliate.


11.           Withholding. All payments made under this Agreement shall be
reduced by any tax or other amounts required to be withheld under applicable
law.


12.           Assignment. Neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and shall assign its obligations under
this Agreement without the consent of the Executive in the event that the
Company shall hereafter effect a reorganization, or consolidate with or merge
into any other Person, or transfer all or substantially all of its

 
 

--------------------------------------------------------------------------------

 
 
properties or assets to any other Person. This Agreement shall inure to the
benefit of and be binding upon the Company and the Executive, and their
respective successors, executors, administrators, heirs and permitted assigns.


13.           Severability. If any portion or provision of this Agreement shall
to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


14.           Waiver. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of either
party to require the performance of any term or obligation of this Agreement, or
the waiver by either party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach.


15.           Notices. Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person or by overnight courier or delivery service,
or 3 business days after being deposited in United States mail, postage prepaid,
registered or certified, and addressed to the Executive at his last known
address on the books of the Company or, in the case of the Company, at the
Company’s principal place of business, to the attention of the Chairman of the
Board, or to such other address as either party may specify by notice to the
other actually received.


16.           Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment.


17.           Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Executive and an expressly authorized
representative of the Company.


18.           Headings. The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement.


19.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.


20.           Governing Law. This Agreement shall be construed and enforced
under and be governed in all respects by the laws of the State of Colorado,
without regard to the conflict of laws principles thereof.
 
 
 
 

--------------------------------------------------------------------------------

 


21.           Tax Matters.


(a)           In the event of an event constituting a change in the ownership or
effective control of Company or ownership of a substantial portion of the assets
of Company described in Code Section 280G(b)(2)(A)(i) (a “ 280G Transaction "),
Company shall cause its independent auditors or another person or entity
approved by the Company and Executive promptly to review all payments,
accelerations, distributions and benefits that have been made to or provided to,
and are to be made, or may be made, to or provided to, Executive under this
Agreement, the 2012 Plan and any other arrangements providing for payments or
benefits contingent on the occurrence of a 280G Transaction (irrespective of
whether such payments or benefits are then payable to Executive at that time),
and any other agreement or plan under which Executive may individually or
collectively benefit (collectively the “Original Payments"), to determine the
applicability of Code Section 4999 to Executive in connection with such event.
Company’s independent auditors or such other approved party will perform this
analysis in conformity with the foregoing provisions and will provide Executive
with a copy of their analysis and determination. Notwithstanding anything
contained in this Agreement to the contrary, to the extent that the Original
Payments would be subject to the excise tax imposed under Code Section 4999 (the
“Excise Tax"), the Original Payments shall be reduced (but not below zero) to
the extent necessary so that no Original Payment shall be subject to the Excise
Tax, but only if, by reason of such reduction, the net after-tax benefit
received by Executive shall exceed the net after-tax benefit received by him if
no such reduction was made. For purposes of this Agreement, “net after-tax
benefit" shall mean (a) the Original Payments which Executive receives or is
then entitled to receive from Company that would constitute “parachute payments"
within the meaning of Code Section 280G, less (b) the amount of all federal,
state and local income taxes payable with respect to the foregoing calculated at
the maximum marginal income tax rate for each year in which the foregoing shall
be paid to Executive (based on the rate in effect for such year as set forth in
the Code as in effect at the time of the first payment of the foregoing), less
(c) the amount of the Excise Tax imposed with respect to the payments and
benefits described in (a) above. If a reduction is to occur pursuant to this
Section 24(a), the payments and benefits shall be reduced in the following
order: any cash severance to which Executive becomes entitled (starting with the
last payment due), then other cash amounts that are parachute payments (starting
with the last payment due), then any stock option awards that have exercise
prices higher than the then-fair market value price of the stock (based on the
latest vesting tranches), then restricted stock and restricted stock units based
on the latest awards scheduled to be distributed, and then other stock options
based on the latest vesting tranches. The fees and expenses of Company’s auditor
or any other party for services in connection with the determinations and
calculations contemplated by this provision will be borne by Company.


(b)           The intent of the parties is that payments and benefits under this
Agreement comply with or be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (“ Code Section 409A ") and, accordingly, to the
maximum extent
 
 
 
 

--------------------------------------------------------------------------------

 
 
permitted, this Agreement shall be interpreted to be in compliance therewith. If
the Executive notifies the Company (with specificity as to the reason therefor)
that he believes that any provision of this Agreement (or of any award of any
compensation or benefits) would cause him to incur any additional tax or
interest under Code Section 409A and the Company concurs with such belief or the
Company independently makes such determination, the Company shall, after
consultation with the Executive, to the extent legally permitted and to the
extent it is possible to timely reform the provision to avoid taxation under
Code Section 409A, reform such provision to attempt to comply with Code Section
409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A. To the extent that any provision
hereof is modified in order to comply with or be exempt from Code Section 409A,
such modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to both
the Executive and the Company of the applicable provision without violating the
provisions of Code Section 409A.


(c)           For purposes of the application of Treasury Regulation §
1.409A-1(b)(4) (or any successor provision), each payment in a series of
payments will be deemed a separate payment.
 
(d)           If the termination of employment giving rise to the severance
benefits described in Sections 5 or 6 is not a “separation from service" within
the meaning of Treasury Regulation § 1.409A- 1(h)(1), then to the extent
necessary to avoid the imposition of any accelerated or additional tax under
Code Section 409A, such benefits will be deferred without interest until
Executive’ experiences a separation from service.


If at the time of Executive’s separation from service, (i) he is a specified
employee (within the meaning of Code Section 409A and using the identification
methodology selected by the Company from time to time), and (ii) the Company
makes a good faith determination that an amount payable to Executive constitutes
deferred compensation (within the meaning of Code Section 409A) the payment of
which is required to be delayed pursuant to the six-month delay rule set forth
in Code Section 409A in order to avoid taxes or penalties under Code Section
409A (the “ Delay Period "), then the Company will not pay such amount on the
otherwise scheduled payment date but will instead pay it in a lump sum on the
first business day after such six-month period. To the extent that any benefits
to be provided during the Delay Period is considered deferred compensation under
Code Section 409A provided on account of a “separation from service," and such
benefits are not otherwise exempt from Code Section 409A, Executive shall pay
the cost of such benefits during the Delay Period, and the Company shall
reimburse Executive, to the extent that such costs would otherwise have been
paid by the Company or to the extent that such benefits would otherwise have
been provided by the Company at no cost to Executive, the Company’s share of the
cost of such benefits upon expiration of the Delay Period, and any remaining
benefits shall be reimbursed or provided by the Company in accordance with the
procedures specified herein.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
(e)           To the extent an expense or in-kind benefit provided pursuant to
this Agreement constitutes a “deferral of compensation" within the meaning of
Code Section 409A (1) the expenses will be reimbursed to Executive as promptly
as practical and in any event not later than the last day of the calendar year
after the calendar year in which the expenses are incurred, (2) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
calendar year will not affect the amount of expenses eligible for reimbursement
or in-kind benefits provided in any other calendar year, (3) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit.



 
 

--------------------------------------------------------------------------------

 



 


IN WITNESS WHEREOF, this Amended and Restated Agreement has been executed by the
Executive and the Company, as approved by the Board of Directors by Unanimous
Written Consent, by its duly authorized representative, as of the date first
above written.






 
Executive:
 
 
 
 
/s/ Nevan Elam                      
Nevan Elam
AntriaBio, Inc.
 
 
 
 
By: /s/ Hoyoung Huh               
Name: Hoyoung Huh
Title:   Director



 
 

 
 

--------------------------------------------------------------------------------

 
